Name: Council Regulation (EEC) No 3839/90 of 20 December 1990 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1991)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 12. 90 Official Journal of the European Communities No L 367/5 COUNCIL REGULATION (EEC) No 3839/90 of 20 December 1990 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1991) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 4 % for 1 500 tonnes of frozen thin skirt of bovine animals falling within CN code 0206 29 91 ; whereas that quota should accordingly be opened for 1991 ; Whereas there should be a guarantee of, in particular, equal and continuing access by all interested traders within the Community to the said quota and of uninter ­ rupted application of the rate laid down for that quota, to all imports of the product in question until the quota is exhausted ; Whereas the detailed rules for the application of this Regulation should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common orga ­ nization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 , amounting to a total of 1 500 tonnes, is hereby opened for 1991 . 2. The Common Customs Tariff duty applicable to the quota shall be 4 % . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of the product, where it comes from and its origin ; (b) provisions concerning recognition of the document enabling the guarantee referred to in (a) to be verified. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 20 December 1990 . For the Council The President G. RUFFOLO (') OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43.